              Case 2:19-cv-01761-MJP Document 19 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          AMY TAYLOR,                                      CASE NO. C19-1761 MJP

11                                 Plaintiff,                ORDER DENYING STIPULATED
                                                             MOTION FOR CONTINUANCE
12                  v.

13          HARVEY C. HARBAUGH et al.,

14                                 Defendants.

15

16          The Court, having received and reviewed the parties’ Stipulation and Proposed Order to

17   Continue the Trial Date (Dkt. No. 18), enters the following ruling:

18          Mediation is not good cause for a continuance and a continuance is not required by the

19   local rules. The Parties are certainly free to engage in ongoing negotiations and/or mediation and

20   to settle at any time, but the Court cannot make its trial schedule dependent on an anticipated

21   timeline for mediation. There are hundreds of mediators to choose from but only one federal

22   judge scheduled time to try this case. Further, trial dates six months from now are already taken.

23

24


     ORDER DENYING STIPULATED MOTION FOR CONTINUANCE - 1
              Case 2:19-cv-01761-MJP Document 19 Filed 03/02/21 Page 2 of 2




 1   Mediation schedules do not trump trial schedules; rather, the opposite is true. The Motion is

 2   DENIED.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated March 2, 2021.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION FOR CONTINUANCE - 2
